DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lester (6,164,977) in view of Abe et al. (2016/0365674).
With regard to claim 1, Lester teaches, as shown in figures 1-2: “A data connector adapter 10 for data transmission, the data connector adapter 10 comprising: a plug body (24, 26, and 28) having a first plug connection end 12, a second plug connection end (where mounting posts 51-54 are located in figure 1), an electrically conductive plug shield (24, 26, and 28) and a contact carrier (60 and 62), the first plug connection end having a first plug contact connection pattern R1; wherein the second contacts 34 are surrounded at least in sections by an electrically insulating second carrier body 62 having a second dielectric constant εR2; and wherein outer circumferential surfaces of the first 60 and second 62 carrier bodies bear against an inner wall surface of the plug shield at least in sections”.
Lester does not teach: “and carrying at least two first contacts and at least two second contacts, which are arranged such that the first contacts form the first plug contact connection pattern and the second contacts form the second plug contact connection pattern, exactly one of the first contacts in each case being electrically conductively connected to exactly one of the second contacts via a contact connection section”.
In the same field of endeavor before the effective filing date of the claimed invention, Abe teaches, as shown in figures 1 and 6: “and carrying at least two first contacts 12 and at least two second contacts 11, which are arranged such that the first contacts 12 form the first plug contact connection pattern and the second contacts 11 form the second plug contact connection pattern, exactly one of the first contacts 12 in each case being electrically conductively connected to exactly one of the second contacts 11 via a contact connection section 13”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Abe with the invention of Lester in order to connect multiple conductors together.

With regard to claim 3, Lester as modified by Abe teaches: “The data connector adapter according to Claim 1”, as shown above.
Lester also teaches, as taught in column 2 lines 38-46: “wherein an impedance in the data connector adapter is adjusted to a predetermined impedance value by at least one parameter of a plurality of parameters being varied, the parameters including: diameter of the first and/or second contact in the first and/or second carrier body; diameter of the contact connection section; spacing of the first contacts from the outer circumferential surface of the first carrier body; Page 35 of 39Attorney Docket No. 818000 (Client Ref. No.: J75P207US) spacing of the second contacts from the outer circumferential surface of the second carrier body; spacing of the contact connection section from the outer circumferential surface of the first and/or second carrier body; shape of the outer circumferential surface of the first and/or the second carrier body; dielectric constant εR1 of the first carrier body; and dielectric constant εR2 of the second carrier body”.
With regard to claim 4, Lester as modified by Abe teaches: “The data connector adapter according to Claim 3”, as shown above.
Neither Lester nor Abe teach: “further comprising at least a third carrier body having a third dielectric constant εR3 in a region of the contact connection sections, wherein at least one of the parameters that is varied to arrive at the predetermined impedance value includes at least one of: dielectric constant εR3 of the third carrier body; and shape of the outer surface of the third carrier body”.  However, Lester does teach, in column 2 line 62 - column 3 line 2, that air having a third dielectric constant.  It would have been obvious to a person having ordinary 

With regard to claim 5, Lester as modified by Abe teaches: “The data connector adapter according to Claim 1”, as shown above.
Neither Lester nor Abe teach: “further comprising at least a third carrier body having a third dielectric constant εR3 in a region of the contact connection sections”.  However, Lester does teach, in column 2 line 62 - column 3 line 2, that air having a third dielectric constant.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a different substance as a third carrier body that has a third dielectric constant instead of air in order to maintain the characteristic impedance (Lester, column 2 lines 59-65).

With regard to claim 6, Lester as modified by Abe teaches: “The data connector adapter according to Claim 5”, as shown above.
Neither Lester nor Abe teach: “wherein an impedance in the data connector adapter is adjusted to a predetermined impedance value by at least one parameter of a plurality of parameters being varied, the parameters including: dielectric constant εR3 of the third carrier body; and shape of the outer surface of the third carrier body”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed 

With regard to claim 8, Lester as modified by Abe teaches: “The data connector adapter according to Claim 5”, as shown above.
Lester also teaches, as shown in figure 2: “wherein the third carrier body has an electrically conductive contact shield 24 which is electrically conductively connected to the plug shield”.

With regard to claim 9, Lester as modified by Abe teaches: “The data connector adapter according to Claim 1”, as shown above.
Abe also teaches, as shown in figures 1 and 6: “wherein at least a first one of the contact connection sections 13, as well as one of the first contacts 12 and one of the second contacts 11, which are connected by the first one of the contact connection sections 13, are formed as a one-piece overall contact”.

With regard to claim 10, Lester as modified by Abe teaches: “The data connector adapter according to Claim 9”, as shown above.
Lester also teaches, as shown in figures 1-2: “wherein the one-piece overall contact 30 is bent (at section 124) in the first one of the contact connection sections (running between 32 and 34 in figures 1 and 2)”.


Lester also teaches, as shown in figures 1-2: “wherein the plug shield has a multi-part structure, wherein a first part 24 of the plug body is a socket in which the first 32 and second 34 contacts with the contact connection sections and the carrier bodies are accommodated, and wherein at least one second part 28 of the plug body is arranged in the first part 24 and surrounds one of the first 32 or second plug contact connection patterns”.

With regard to claim 16, Lester as modified by Abe teaches: “The data connector adapter according to Claim 1”, as shown above.
Lester also teaches, as shown in figures 1-2: “wherein a proprietary connection region is formed on at least one of the first 12 and second connection ends and has a plug adapter sleeve 28 which is insertable in the plug body and respectively surrounds the first or second plug contact connection pattern 32, and wherein an inner wall of the plug adapter sleeve 28 is designed to receive the respective first or second data connector”.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lester (6,164,977) in view of Abe et al. (2016/0365674) and Keith (5,395,264).
With regard to claim 2, Lester as modified by Abe teach: “The data connector adapter according to Claim 1”, as shown above.
Neither Lester nor Abe teach: “wherein a first contact spacing between the first contacts is different from a second contact spacing between the second contacts”.
.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lester (6,164,977) in view of Abe et al. (2016/0365674) and Yogendra et al. (2021/0151937).
With regard to claim 13, Lester as modified by Abe teaches: “The data connector adapter according to Claim 3”, as shown above.
Neither Lester nor Abe teaches: “wherein the at least one parameter that is varied includes an empirically determined parameter in which, in a measurement by time-domain reflectometry, no impedance changes or interferences are indicated that interfere with data transmission at a desired data rate in a data connector adapter connected to data connectors”.
In the same field of endeavor before the effective filing date of the claimed invention, Yogendra teaches, as taught in paragraph 51: “wherein the at least one parameter that is varied includes an empirically determined parameter in which, in a measurement by time-domain reflectometry, no impedance changes or interferences are indicated that interfere with data transmission at a desired data rate in a data connector adapter connected to data connectors”.  It would have been obvious to a person having ordinary skill in the art before the effective filing 

With regard to claim 14, Lester as modified by Abe teaches: “The data connector adapter according to Claim 6”, as shown above.
Neither Lester nor Abe teaches: “wherein the at least one parameter that is varied includes an empirically determined parameter in which, in a measurement by time-domain reflectometry, no impedance changes or interferences are indicated that interfere with data transmission at a desired data rate in a data connector adapter connected to data connectors”.
In the same field of endeavor before the effective filing date of the claimed invention, Yogendra teaches, as taught in paragraph 51: “wherein the at least one parameter that is varied includes an empirically determined parameter in which, in a measurement by time-domain reflectometry, no impedance changes or interferences are indicated that interfere with data transmission at a desired data rate in a data connector adapter connected to data connectors”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Yogendra with the invention of Lester as modified by Abe in order to achieve the desired impedance (Yogendra, paragraph 51).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lester (6,164,977) in view of Abe et al. (2016/0365674) and Bryant et al. (3,292,117).
With regard to claim 15, Lester as modified by Abe teaches: “The data connector adapter according to Claim 1”, as shown above.

In the same field of endeavor before the effective filing date of the claimed invention, Bryant teaches, as shown in figure 1: “further comprising at least one seal 30 configured to protect the plug body against moisture penetration”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Bryant with the invention of Lester as modified by Abe in order to seal the connector (Bryant, column 2 lines 61-63).

Allowable Subject Matter
Claims 7, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831